Citation Nr: 0905620	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for cervical arthritis, 
to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disabilities.

4.  Entitlement to restoration of a 40 percent disability 
rating for service-connected left knee disability, status 
post arthroscopy, to include whether the reduction to 10 
percent was proper.

5.  Entitlement to an increased rating in excess of 10 
percent for service-connected lumbar strain.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 
2001, and from April 2003 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July and September 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In November 2008, the Veteran testified at a Board personal 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.  The record 
also reflects that the Veteran submitted additional evidence 
directly to the Board, which was accompanied by a waiver of 
initial consideration by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).

The issues of entitlement to service connection for left and 
right hip disabilities, service connection for cervical spine 
arthritis, service connection for a psychiatric disorder, and 
entitlement to increased rating in excess of 10 percent for 
lumbar spine disability are addressed in the remand that 
follows the order section of this decision.  The issue of 
TDIU, being inextricably intertwined with other issues, is 
held in abeyance pending adjudication of the intertwined 
issues that were remanded. 


FINDINGS OF FACT

1.  In January 2006, the RO notified the Veteran of a 
proposed rating decision to reduce the evaluation for a left 
knee disability, from a 40 percent schedular rating to 10 
percent based on improvement in the Veteran's left knee 
disability.

2.  A rating decision dated in July 2006 reduced the 40 
percent schedular evaluation assigned for a left knee 
disability, to 10 percent, effective November 1, 2006.

3.  At the time of the reduction, a 40 percent evaluation for 
the Veteran's left knee disability had been in effect since 
November 2003, less than five years.

4.  At the time of the reduction for a left knee disability 
to 10 percent, improvement had been shown in the Veteran's 
disability, including improvement in ranges of motion of the 
left knee.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for a 
left knee disability, status post arthroscopy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 
4.1, 4.2, 4.3, 4.6, 4.20, 4.71a, Diagnostic Codes 5003, 5257, 
5258, 5259, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify and Assist

Regarding the Veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.  
The provisions of 38 C.F.R. § 3.105 apply to reductions.  
When a reduction in evaluation of a service-connected 
disability is considered warranted, and a reduction will 
result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be 
continued at the current level.  38 C.F.R. 
§ 3.105(e).  

If additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  Additionally, under 38 C.F.R. § 
3.105(i), the advance written notice concerning a proposed 
rating reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  The procedural framework and safeguards 
set forth in 38 C.F.R. § 3.105 governing rating reductions 
are required to be followed by VA before it issues any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which the Veteran was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the Veteran, dated in January 2006, notified the Veteran of 
the proposed reduction in his disability rating for his 
service-connected left knee disability.  The January 2006 
letter included a copy of the January 2006 proposed rating 
decision, informed the Veteran that he could submit 
additional evidence to show that the compensation payments 
should be continued at the then-current levels and that if no 
additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Furthermore, he was 
advised of his right to request a personal hearing "to 
present evidence or argument on any important point in [his] 
claim."

The Veteran did not request a hearing in response to this 
letter, although he was eventually accorded a hearing in 
November 2008 in conjunction with his subsequent appeal of 
this claim.  Based on the foregoing, the Board finds that the 
appropriate due process requirements were correctly followed 
by the RO.

Analysis of Reduction and Restoration

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Having found that the due process requirements were correctly 
followed by VA, the next question is whether the reduction to 
10 percent the schedular evaluation for left knee disability 
was proper based on the evidence of record.  Where a 
disability evaluation has continued at the same level for 
less than five years, that analysis is conducted under 38 
C.F.R. § 3.344(c).  Here, the Veteran was awarded service 
connection for a torn left knee meniscus and assigned a 40 
percent disability rating, effective November 20, 2003.  In 
May 2005, the disability rating was increased to 100 percent 
effective April 12, 2005 to May 30, 2005, to account for 
convalescence following his arthroscopic surgery.  See  
38 C.F.R. § 4.30.  A 40 percent rating was assigned for the 
post-convalescence period, beginning June 1, 2005.  

Even when taking the convalescent rating period into account, 
the Veteran's 40 percent disability rating was not in effect 
for five years when it was reduced to 10 percent by a rating 
decision in July 2006, effective November 1, 2006.  As such, 
any re-examination disclosing improvement in the Veteran's 
service-connected disability would warrant a rating 
deduction.  38 C.F.R. § 3.344(c).  Moreover, since 38 C.F.R. 
§ 3.344(c) applies, the rating stabilization procedural 
safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not 
applicable since they only apply to ratings which have been 
in effect for long periods at a sustained level (five years 
or more). See Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  Unlike the 
requirements for a reduction in the evaluation for 
disabilities in effect for five years or more which require 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, disabilities that are likely to improve, namely 
those for which evaluations have been in effect for less than 
five years, warrant a reduction when an adequate re-
examination discloses improvement in the condition.  See 38 
C.F.R. 
§ 3.344(c).  Although the proposed rating decisions did not 
specifically cite to 
38 C.F.R. § 3.344, the Board finds that actions taken by the 
RO throughout the reduction process culminating with the 
final reduction in the July 2006 rating decision demonstrate 
that 38 C.F.R. § 3.344 was given proper prior consideration.

The Veteran's representative now contends that restoration of 
the original 40 percent rating is proper because the 
Veteran's left knee disability has worsened, not improved, 
since the April 2005 arthroscopic surgery.  In personal 
hearing testimony, the Veteran states that he now must wear a 
knee brace because of his disability, and that he cannot work 
because of his knees, which hurt in any position.

As discussed above, a Veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. §1155; 38 C.F.R. § 3.344.  In 
this case, the Board finds that the Veteran's left knee has 
shown improvement since the initial disability rating was 
assigned under the criteria applicable to knee disabilities, 
especially as measured by range of motion testing.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261.

Evidence for consideration in determining whether a 
restoration is warranted includes an April 2005 report of 
arthroscopic surgery for the Veteran's left knee.  At that 
time he was found to have a hypertrophic fat pad with lateral 
synovial plica with impingement.  Subsequent outpatient notes 
from the same month would indicate no actual meniscal tear 
was observed during his arthroscopic surgery.

A report from the Veteran's April 2005 fee based examination, 
which the Veteran underwent within weeks of his left knee 
surgery, noted complaints of left knee pain and included 
objective findings of swelling.  The Veteran described sharp 
pain occurring as often as 4 times daily with 20 minute bouts 
of pain.  The Veteran claimed that he could not straighten 
out his leg without pain, but was not incapacitated due to 
this pain.  He stated that he had a hard time walking.

Upon physical examination in April 2005, the Veteran was 
noted to have mild swelling on his left knee.  Drawer and 
McMurray's tests were negative.  Testing showed a limitation 
of motion of 100 degrees of flexion in the Veteran's left 
knee, with pain occurring at that range.  Repetitive testing 
showed additional limitation due to pain, but this was not 
quantified in terms of range of motion and there was no 
additional loss due to fatigue, weakness, lack of endurance 
and incoordination.

The report from the Veteran's November 2005 fee based 
examination notes the Veteran's complaints of constant pain, 
dating back two years.  The Veteran stated that he cannot 
stand for long periods of time.

Upon physical examination in November 2005, the Veteran's 
legs were symmetrical and his feet showed no sign of abnormal 
weight bearing.  His posture and gait were within normal 
limits and he did not require the use of an assistive device 
for ambulation.  Appearance of the left knee was within 
normal limits.  Range of motion testing revealed no 
limitation of flexion or extension.  Left knee joint function 
was characterized as being additionally limited by pain 
following repetitive use, but the examiner specifically 
stated that he was unable to quantify such limitation in 
terms of degrees without resorting to speculation.  No 
additional limitation of motion following repetitive use was 
attributed to fatigue, weakness, lack of endurance or 
incoordination.  Drawer and McMurray's tests were within 
normal limits.  X-ray findings were within normal limits.

A note from May 2006 states the Veteran needed to be on light 
duty for one month in occupation settings.  June 2006 VA 
outpatient notes indicate a left knee limitation of motion of 
50 degrees of contracture.  The Veteran did not want to 
extend his knee down due to pain.  Flexion was limited to 90 
degrees and the Veteran's knee was painful to the touch with 
dramatic wincing and writhing.  The most significant 
tenderness was reported over the medial joint space.  The 
examiner noted that the Veteran appeared to have an endpoint 
with the anterior Drawer test, but McMurray's testing was 
equivocal secondary to pain behaviors.

The Veteran underwent magnetic resonance image (MRI) testing 
of his left knee in July 2006.  The report from this test was 
essentially normal, with the exception of some amorphous 
signal in the posterior horn of the medial meniscus that did 
not have tear morphology.  This was described as a "minor 
signal change" possibly being a postoperative change or a 
meniscal degenerative signal.  The Veteran's bony structures 
were normal, his compartment spacing was preserved, the 
lateral meniscus was normal, and there was no joint effusion.

Subsequent outpatient records from the same VA physician who 
saw the Veteran in June 2006 state that it is very important 
to be objective concerning the Veteran's left knee 
disability.  She did not detect any pathology that required 
surgery.

A January 2007 VA outpatient note stated that the Veteran's 
knees wobbled, that braces were worn correctly, and 
strengthening exercises were recommended.  The Veteran 
complained of falls due to his knee buckling in notes from 
November 2006, and he was diagnosed as being status post 
plica removal with continued discomfort.  A physical 
examination in March 2008 noted a positive McMurray's test 
with crepitus in the left knee.  The Veteran could heel to 
toe walk but had ataxia of stance and gait.  He appeared 
uncoordinated.

This evidence shows that the Veteran did not have left knee 
limitation of flexion limited to 45 degrees, limitation of 
extension to 10 degrees, dislocated or removed cartilage, 
subluxation or instability, or arthritis during the period 
beginning November 1, 2006.  38 C.F.R. § 4.71a Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261.  This represents an 
improvement in the Veteran's disability level when compared 
with the 40 percent evaluation assigned in April 2004 based 
on January 2004 fee based examination findings showing a 
limitation of extension to 30 degrees due to pain.  In 
January 2004, torn meniscus was suspected based on service 
treatment records including an MRI report that showed an 
abnormal signal; however, subsequent arthroscopic surgery and 
radiological findings do not support these pathological 
findings.  The weight of the competent evidence shows that, 
by July 2006, the Veteran's left knee disability had 
improved.

Despite the Veteran's complaints of tenderness and pain, 
which were considered, the April and November 2005 fee based 
examinations cumulatively show a current disability picture 
consistent with not more than a 10 percent disability rating.  
This is based primarily on the Veteran's subjective 
complaints of pain with movement of his left knee.  The Board 
has considered additional limitation to movement due to pain, 
but notes that neither the April nor November 2005 examiners 
reported additional loss in range of movement due to this 
pain, beyond the ranges set forth.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability).  So the 
Veteran's improved disability status includes consideration 
of the lack of additional loss due to pain as expressed in 
the VA examination reports.  Moreover, the September 2006 VA 
outpatient note indicates the importance of objective 
evidence in the Veteran's case, where actual left knee 
pathology findings are limited, but the Veteran has 
consistently reported a high level of subjective symptoms.

While the Veteran's representative argued that the knee 
examinations are inadequate due to being too old to 
accurately reflect his current disability, the Board finds 
that the reduction of the Veteran's left knee disability was 
based on fee based examination reports, medical history 
provided by the Veteran, physical examination of the Veteran, 
and VA outpatient records documenting the Veteran's left knee 
problem.  Thus, the Board finds that the rating for a left 
knee disability was not reduced based on any one particular 
examination, but on two adequate examinations.  38 C.F.R. § 
3.344(c).

The Board notes that the Veteran is competent to report his 
symptoms and to state why his disability evaluation should 
not have been reduced; however, the Board finds that the 
probative evidence of record has established a basis for the 
reduction, for the reasons stated above.  The Board has 
considered whether restoration of all or part of the 
Veteran's 40 percent knee disability rating is warranted 
under any other rating criteria, but found no means of 
establishing a lesser degree of improvement based on the 
evidence of record.

In sum, the Board concludes that the reduction of the 40 
percent rating to 10 percent, effective from November 1, 
2006, for the service-connected left knee disability, status 
post arthroscopy, was proper.  38 U.S.C.A. § 1155.  At the 
time of the reduction for a left knee disability to 10 
percent, improvement had been shown in the Veteran's 
disability, including improvement in ranges of motion of the 
left knee.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
restoration.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Restoration of a 40 percent rating for the service-connected 
left knee disability, status post arthroplasty, is denied.


REMAND

The Veteran contends that he has arthritis of his cervical 
spine that is secondary to his service-connected left and 
right knee and low back disabilities.  Service treatment 
records are negative for a cervical spine injury or disease.  
The Veteran was separated from active duty following medical 
board proceedings pertaining to his left knee disability 
only.  Records at the time of service separation contain no 
reference to a cervical spine disability.  

In the post-service period, there is no competent evidence 
showing a diagnosis or treatment for cervical spine 
arthritis.  A neurology report from November 2006 states that 
the Veteran's upper extremity involvement compels a cervical 
spine MRI to rule out degenerative joint disease and 
radiculopathy, and another note indicates "will follow when c 
spine [MRI report] becomes available."  However, there is no 
indication that such a report was ever ordered.

The Veteran also contends that he has left and right hip 
disabilities that are caused by service-connected 
disabilities.  The Board notes that the Veteran's in-service 
medical board documents address complementary right hip 
problems, relating to the Veteran's service-connected left 
knee disability.  As the Veteran's hips are anatomically 
located between his service-connected knee and lumbar spine 
disabilities, an opinion should be obtained addressing the 
nature and etiology of any claimed hip disabilities.

In addition, the Veteran seeks service connection for a 
psychiatric disability.  Service treatment records from July 
and August 2003 include a report of medical history wherein 
the Veteran describes problems with nervous trouble with 
stammering, memory loss, amnesia, sleep trouble, and 
excessive worry.  Narcolepsy and a history of alcohol abuse 
are noted, but no formal psychiatric diagnosis was rendered.

In the period following separation from active duty, the 
Veteran has undergone VA outpatient mental health care on 
numerous occasions.  Notes from September 2005 describe the 
Veteran's complaints of stress, back pain, and headaches.  
Mental health notes from July 2006 note a diagnosis of an 
adjustment disorder with depressed mood.  Notes from August 
2006 add indicate that a mood disorder due to general medical 
conditions needed to be ruled out.  History of alcohol abuse 
was also noted.  He was referred to individual counseling for 
depression and anger management class.  VA neurology notes 
from November 2006 note that the Veteran's mid and lower back 
pain interferes with activities of daily living, appetite, 
relationships, mood, concentration, sleep, housework, and 
employment.  A neurology consultation from November 2006 
notes a history of depression.  Subsequent notes would 
indicate that the Veteran's mood disorder was due to general 
medical condition, with no indication that such a 
relationship needed to be "ruled out."  The basis for these 
opinions is not given.

The Veteran was accorded a fee based psychiatric examination 
in August 2006.  His claims file was reviewed and pertinent 
service and medical history was discussed.  The examiner then 
opined that the Veteran's psychiatric problems are not due to 
his service-connected knee and lumbar spine disabilities, but 
rather, they are due to his lack of motivation, alcohol abuse 
and inability to hold a job.  This secondary service 
connection opinion does not address the direct service 
connection question of nexus between current psychiatric 
disability and service, including psychiatric symptoms in 
service.  See, e.g., Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Board finds that such an opinion is necessary to 
decide this issue.

To assist in the determination of these issues, the Veteran 
should be afforded appropriate VA examinations to determine 
the nature and etiology of his cervical spine, hip, and 
psychiatric disorders.

With respect to the Veteran's claim for an increased 
disability rating (in excess of 10 percent) for service-
connected lumbar strain disability, a VA examination was last 
conducted in November 2005.  At the November 2008 personal 
hearing, the Veteran subsequently implied that his disability 
had increased in severity, with his representative stating 
that the prior examination was old and, therefore, inadequate 
for rating purposes.

Because the Veteran has reported a worsening of his symptoms 
since his last VA examination, the Board finds that a new VA 
examination is necessary in order to decide this increased 
rating claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4).  

In addition, VA outpatient treatment records for the period 
since May 2008 should be obtained because they may contain 
pertinent evidence.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

With respect to the Veteran's claim for entitlement to a 
TDIU, the Board finds that this issue is inextricably 
intertwined with the other issues on appeal.  Accordingly, 
the Board will defer its decision on the TDIU claim.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO or the AMC should obtain a copy 
of any pertinent VA outpatient records for 
the period from May 2008 to the present.  

2.  The Veteran should be afforded VA 
examination(s) by examiners with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric, cervical spine, and 
left and right hip disorders, and to 
establish the current nature and severity 
of the Veteran's service-connected lumbar 
spine disability.  The relevant documents 
in the claims folders should be made 
available to and reviewed by the 
examiner(s).  Any indicated studies should 
be performed.

(a) Based upon the examination results and 
the review of the claims folders, the 
examiner(s) should provide opinions with 
respect to each of the Veteran's currently 
present psychiatric, cervical spine, and 
hip disorders as to whether it is at least 
as likely as not (i.e., whether there is a 
50 percent or better probability) that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the service-connected 
disabilities of the Veteran's knees and 
lumbar spine.

(b) With respect to the Veteran's service-
connected lumbar spine disability, all 
indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.

The presence or absence of arthritis 
should be determined.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.

The examiner should identify and describe 
the extent and manifestations of any 
neurological impairment, to include lumbar 
radiculopathy or sciatica, resulting from 
the Veteran's service-connected lumbar 
spine disability.

To the extent possible, the manifestations 
of any non service-connected disorders 
should be distinguished from those of the 
service-connected disability.  The 
rationale for all opinions expressed must 
also be provided.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If any 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case, and should be afforded the 
requisite opportunity to respond before 
the case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The Veteran is advised to appear and participate 
in any scheduled VA examination(s), as failure to do so may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2008).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


